Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention, the limitations “ during polishing of substrate, each time the polishing table makes one rotation, generating signal values indicating film thicknesses at first measurement points on the surface of the substrate by the first film thickness sensor, and generating signal values indicating film thicknesses at second measurement points on the surface of the substrate by the second film thickness sensor, a distance from a center of the substrate to each one of the first measurement points being different from a distance from the center of the substrate to each of the second measurement points”  which is clarified in Figs 4-6 , fails to render the claimed invention obvious or anticipated by the prior art in record. For instance, US20050173259 discloses an end point detection device having at least two sensors , for instance eddy current or optical sensors, for detecting thickness of the substrate along a measurement path 118 shown in Fig 4 however ‘3259 is silent as to whether the sensed points are detected as claimed “during polishing of substrate, each time the polishing table makes one rotation, generating signal values indicating film thicknesses at first measurement points on the surface of the substrate by the first film thickness sensor, and generating signal values indicating film thicknesses at second measurement points on the surface of the substrate by the second film thickness sensor, a distance from a center of the substrate to each one of the first measurement points being different from a distance from the center of the substrate to each of the second measurement points” . Further search and consideration have failed to result in possible prior art that would render the claimed invention obvious or anticipated. Therefore, for the reasons above the claims 1-15 have been considered as containing allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723